 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 616 
Meeker Cooperative Light and Power Association 
and
 International Brothe
rhood of Electrical 
Workers, IBEW Local 160. 
Case 18ŒCAŒ16924
 April 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND MEISBURG
 On December 17, 2003,
 Administrative Law Judge 
Bruce D. Rosenstein issued 
the attached decision.  The 
Respondent filed exceptions and a supporting brief.  The 
Charging Party filed an answering brief, and the Respon-
dent filed a reply brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings, and conclusions and 
to adopt the recommended Order as modified.
1ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Meeker 
Cooperative Light and Power Association, Litchfield, 
Minnesota, its officers, agents, successors, and assigns, 

shall take the action set forth in the Order as modified. 
1. Substitute the following for paragraph 1(a). 
ﬁ(a) Refusing to furnish the Union with information 
requested and necessary for the performance of its duties 
as exclusive collective-ba
rgaining representative.ﬂ 
2.  Substitute the following for paragraph 2(a). 
ﬁ(a) Furnish International 
Brotherhood of Electrical 
Workers, IBEW Local 160, with the information it re-
quested in its March 24, 2003 request, as modified on 
April 14, 2003, regarding whether certain bargaining unit 
work was contracted out for the period beginning Sep-

tember 16, 2000.ﬂ   
3. Substitute the attached notice for that of the admin-
istrative law judge.  
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
                                                           
                                                           
1 We shall modify the judge™s recommended Order to make it clear 
that the Respondent is only required to provide the Union with subcon-
tracting information for the peri
od beginning September 16, 2000, as 
alleged in the complaint.  We shall also modify the judge™s notice to 

add a provision for affirmative relief 
consistent with the judge™s deci-
sion.  
The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 refuse to provide the Union with re-
quested information relevant to the Union's performance 

of its collective-bargaining 
duties as your exclusive col-
lective-bargaining representative. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL give the Union the information it requested in 
its March 24, 2003 request, as modified on April 14, 
2003, regarding whether certain bargaining unit work 

was contracted out for the period beginning September 
16, 2000.  MEEKER COOPERATIVE LIGHT AND POWER ASSOCIATION 
 Pamela W. Scott, Esq.,
 for the General Counsel.
 George E. Warner, Senior Consultant, of Plymouth, Minnesota, 
for the Respondent. 
Richard A. Williams Jr., Esq., of Roseville, Minnesota, for the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE BRUCE D. ROSENSTEIN
, Administrative Law Judge. The par-
ties agreed to waive a trial and stipulate the case directly to an 
administrative law judge for issuance of a decision.
1  A com-
plaint and notice of hearing (the
 complaint) issued on Septem-
ber 15, 20032 by the Acting Regional Director for Region 18 of 
the National Labor Relations Boar
d (the Board).  The original 
charge was filed by Internatio
nal Brotherhood of Electrical 
Workers, IBEW Local 160 (the Charging Party or the Union) 

alleging that Meeker Cooperative Light and Power Association 
(the Respondent or the Employer) has engaged in certain viola-
tions of Section 8(a)(1) and (5) of the National Labor Relations 
Act (the Act).  The Respondent 
filed a timely answer to the 
complaint denying that it had committed any violations of the 

Act.   
 1 By Order dated October 9, 2003, 
the hearing was postponed indefi-
nitely. 2 All dates are in 2003 unless otherwise indicated. 
341 NLRB No. 89 
 MEEKER COOPERATIVE LIGHT & POWER ASSN
. 617
Issues 
The complaint alleges that Respondent violated Section 
8(a)(1) and (5) of the Act by its refusal to furnish the Union 
with necessary and relevant in
formation concerning contracting 
out bargaining unit work. 
On the entire stipulated record, and after considering the 
briefs filed by the General Counsel, the Charging Party, and the 

Respondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a cooperative association engaged in the 
operation of an electrical coope
rative providing re
tail electrical sales to its members from its facility in Litchfield, Minnesota, 
where it annually derived gro
ss revenues in excess of $1 mil-
lion and purchased and received products, goods, and services 
valued in excess of $50,000 from
 points outside the State of 
Minnesota.  The Respondent admits
 and I find that it is an em-ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
The Respondent is engaged in the 
retail sale of electricity to 
its members out of its facility in Litchfield, Minnesota.  For 

approximately 20 years, the Union has been the exclusive col-
lective-bargaining representative of an appropriate unit of Re-
spondent™s employees including 
all full-time and regular part-
time journeyman and appren
tice lineman, groundmen, and 
foreman.  The parties are subject to a current collective-
bargaining agreement effective from September 16, 2000, to 
September 15, 2005 (Jt. Exh. 1).   
In January 2003, the Union made an inquiry to Respondent 
about some subcontracting work
 that it had been doing during 
that month. On February 7, the Union sent two letters to Respondent 
concerning whether bargaining unit work had been contracted 

out (Jt. Exhs. 2, 3).  These letters also constituted grievances 
alleging the loss of bargaining unit work.  On February 20, 
Respondent denied the grievances (Jt. Exh. 4).   
On March 24, the Union sent a letter to Respondent request-
ing information about the subcontracting (Jt. Exh. 5).  The re-
quest covered the period 1995 to 
the present.  Respondent re-plied by letter dated March 25, denying the request for the in-

formation (Jt. Exh. 6).  On April 14, union counsel wrote the 
Respondent and narrowed the information request to corre-

spond to the term of the parties™ collective-bargaining agree-
ment.  After the board of directors considered the matter, Re-
spondent in June 2003 notified the Union that the information 
requested in March that was la
ter modified in April 2003 would 
not be provided.    
B. The Position of the Parties 
The parties agree that there has been a past practice of sub-
contracting, howeve,r they disagree to its extent.  The Respon-
dent argues that it has always ha
d the right to subcontract all 
types of work without limitati
on.  The Union counters that 
while the Respondent has the right
 to subcontract certain types 
of work, it is not permitted to subcontract work that normally is 

performed by bargaining unit employees.  Indeed, the Union 
asserts that on two occasions, July 2002 and January 29, the 
Respondent has subcontracted work
 to outside contractors that 
was within the jurisdiction of the parties™ agreement and should 
have been performed by bargaining unit employees.   
The Union argues that it cannot resolve the question of 
whether bargaining unit work has been subcontracted in viola-
tion of the parties™ agreement a
nd/or past practice, unless it is provided with the requested in
formation.  Thus, the Union 
needs the information to decide how or whether to proceed with 
the subject grievances or any other grievance. 
The Respondent asserts that the grievance procedure requires 
that the Union identify a specific provision of the parties™ 
agreement to have been violat
ed, and that the subject griev-
ances do not meet this
 requirement.  Further, the Respondent 
denies that the parties™ agreement has been violated because the 
work subcontracted by it on the two occasions, if it occurred, 
was not a violation of the parties™
 agreement or past practice.   
C. Analysis 
In Fiberboard Paper Products Corp. v. NLRB, 
379 U.S. 203 
(1964), the Supreme Court upheld the Board™s ruling that an 

economically founded decision to
 subcontract maintenance work was a mandatory subject of bargaining.  Likewise, the 

Board has held that a union is entitled to requested information 
ﬁif there is a probability that such data is relevant and will be of 
use to the union in fulfilling its statutory duties as the employ-
ees™ exclusive bargaining representative.ﬂ  
Southern Nevada 
Builders Assn., 
274 NLRB 350, 351 (1985).  This liberal dis-
covery-type standard nevertheless
 contains an important limita-
tion:  the data must be of use in fulfilling statutory duties.  The 
ﬁduty to furnish . . . inform
ation stems from the underlying 
statutory duty imposed on employers and unions to bargain in 

good faith with respect to mandatory subjects of bargaining.ﬂ  
Cowles Communications, Inc., 
172 NLRB 1909 (1968).  In 
Daimler Chrysler Corp., 
331 NLRB 1324 (2000), enfd. 288 F.3d 434 (D.C. Cir. 2002), the Boar
d held that the employer™s 
duty to bargain includes the obligation to provide information 

that a union needs for the processing of grievances and the 
investigation of potential grievances.   
The arguments advanced by th
e Respondent in the subject 
case are misplaced.  In this re
gard, the Respondent does not 
address the necessity or relevancy 
of the requested information.  
Rather, the Respondent™s reasoning for not providing the in-
formation is that the underlying 
grievances do not have merit.
3  While ultimately that may be the case once the grievances are 

heard by an arbitrator under th
e parties™ grievance and arbitra-
                                                          
 3 While the Respondent argues that 
since the parties™ agreement does 
not contain an article relating to contracting out work, it has the abso-
lute right to contract out work as long as the action is performed in 
good faith, it ignores art. III of the ag
reement that covers working rules, 
hours, wages, and other 
definite conditions of employment for all em-
ployees covered by the agreement.  Thus, the grievances concern a 
controversy arising over the interpretation of the parties™ agreement and 
involve a mandatory subject of bargaining.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 618 
tion procedure, the issue in this case is whether the Union needs 
the information so it intelligently can determine whether it 
should proceed to arbitration or file additional grievances.  In 
these circumstances, I find that the information is relevant and 
necessary to the Union™s intere
st in policing the Respondent™s 
compliance with the terms of the parties™ collective-bargaining 

agreement.  
Crowley Marine Services, 329 NLRB 1054, 1060 (1999), enfd. 234 F.3d 1295 (D.C. Cir. 2000).  Accordingly, the 

Respondent has an obligation to
 supply the requested informa-
tion and its refusal to do so viol
ates Section 8(a)(1) and (5) of 
the Act.  
Reiss Viking, 
312 NLRB 622 (1993). 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. At all relevant times, the Union has been the exclusive 
collective-bargaining representative of the following employees 
of Respondent in an appropriate bargaining unit within the 
meaning of Section 9(b) of the Act: 
 All full-time and regular part-time journeyman and apprentice 
lineman, groundmen, and foremen employed by Respondent 
at or out of its Litchfield, Mi
nnesota facilities: excluding of-
fice clericals, and guards  and supervisors as defined in the 

Act, as amended. 
 4. By failing and refusing to furnish the Union with the in-
formation requested in its March 24, as subsequently modified 
on April 14, 2003 information requests, the Respondent has failed to fulfill its statutory obligations and has thereby engaged 
in, and is engaging in, unfair labo
r practices within the meaning 
of Section 8(a)(1) and (5) of the Act.   
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4                                                          
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
ORDER The Respondent, Meeker Cooperative Light and Power As-
sociation, Litchfield, Minnesota, 
its officers, agents, successors, 
and assigns, shall 1. Cease and desist from 
(a) Refusing to bargain collec
tively with International Broth-
erhood of Electrical Workers, IBEW Local 160, by refusing to 

furnish them with the information requested in its March 24 
and April 14, 2003 information 
requests regarding whether 
certain bargaining unit work was contracted out.   
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Furnish International Brotherhood of Electrical Workers, 
IBEW Local 160, with the information it requested in its March 
24 and April 14, 2003 information requests regarding whether 
certain bargaining unit work was contracted out. 
(b) Within 14 days after service by the Region, post at its fa-
cility in Litchfield, Minnesota, copies of the attached notice 
marked ﬁAppendix.ﬂ5 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 18, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 24, 2003. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
  5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   